Title: To James Madison from Beverley Randolph, 12 July 1790
From: Randolph, Beverley
To: Madison, James


Sir.
Richmond July 12th. 1790.
I have received your Favour of the 23d. of last month. I hope the addition of two commissioners for settling the Accounts between the U. S. & individual States will remove the Danger in which Virginia stood from the prejudice of two of those already in commission. The remedy for this evil will be more compleat should the new appointments be fill’d with Southern men.
I am sorry to find that we are still haunted by the Assumption Business. Should it be adopted in any Form I fear it will give great Disquiet in this State. Besides the Injustice of the Measure it is considered here as intended in Effect to produce a perfectly consolidated Government. You know that any Thing having such a tendency will occasion grave Ferment among us. The most influential Character in our Legislature considers it as unconstitutional & will I beleive oppose it upon that Ground. Even admiting that this Ground is not tenable such Jealousies are excited against it that I beleive not a single advocate will be found to support a system so unjust in it’s Principle & so baneful in it’s Effects.
The late Vote of the Senate on the subject of the temporary & permanent Seat of the General Government was very unexpected. I always supposed that the Potowmack would meet with greater opposition in that House than in the House of Representatives. With real esteem I am Sir yr. obdt. Servt.
Beverley Randolph
